EXHIBIT 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of March 17, 2020 by and among QUAKER CHEMICAL CORPORATION, a
Pennsylvania corporation (the “Company”), certain Subsidiaries of the Company
party hereto (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), each guarantor party hereto (the
“Guarantors” and together with the Borrowers, the “Loan Parties”), each lender
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Administrative Agent, and the lenders from time to
time party thereto have entered into that certain Credit Agreement dated as of
August 1, 2019 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; all capitalized terms not
otherwise defined herein shall have the meaning given thereto in the Credit
Agreement);

 

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Required Lenders agree to that certain amendment to the Credit Agreement as set
forth herein, and the Administrative Agent and Lenders party hereto constituting
Required Lenders, subject to the terms and conditions contained herein, are
willing to effect such amendment and modification on the terms and conditions
contained in this Amendment; and

 

WHEREAS, the Loan Parties are willing to execute and deliver this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the terms hereof, the
parties hereto agree as follows:

 

1.Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein,

the Credit Agreement is hereby amended by amending and restating Section 6.01(a)
of the Credit Agreement in its entirety such that after giving effect to this
Amendment, such Section shall read as follows:

 

“(a) commencing with the fiscal year ending December 31, 2019, as soon as
available, but in any event not later than the SEC Filing Date (or, with respect
to the fiscal year ending December 31, 2019, not later than April 16, 2020), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders (which shall be deemed acceptable if such
firm is one of the “Big Four”), which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;”

 

2.       Effectiveness; Conditions Precedent.

 

The effectiveness of this Amendment and the amendment to the Credit Agreement
provided in Section 1 hereof are subject to the satisfaction of the following
conditions precedent:

 





 

 

(a)       The Administrative Agent shall have received counterparts of this
Amendment, duly executed by each Loan Party, the Administrative Agent and
Lenders sufficient to constitute Required Lenders, which counterparts may be
delivered by telefacsimile or other electronic means (including .pdf), but such
delivery will be promptly followed by the delivery of original signature pages
by each Person party hereto unless waived by the Administrative Agent; and

 

(b)       All fees and expenses payable to the Administrative Agent (including
the fees and expenses of counsel to the Administrative Agent to the extent due
and payable under Section 10.04(a) of the Credit Agreement) estimated to date
and for which invoices have been presented a reasonable period of time prior to
the effectiveness hereof shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).

 

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required hereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.

 

3.       Representations and Warranties.

 

In order to induce the Administrative Agent and the Lenders to enter into this
Amendment, each Loan Party represents and warrants to the Administrative Agent
and the Lenders as follows:

 

(a)               The representations and warranties made by such Loan Party in
Article V of the Credit Agreement or in any other Loan Document, or which are
contained in any document delivered pursuant to the Credit Agreement or another
Loan Document, are, in each case, true and correct in all material respects on
and as of the date hereof, except that (i) in the case of the representations
and warranties qualified or modified as to materiality in the text thereof, such
representations and warranties shall be true and correct in all respects, (ii)
to the extent that such representations and warranties expressly relate to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date and (iii) the representations and warranties contained
in subsections (a) and (b) of Section 5.05 of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01 of the Credit Agreement;

 

(b)              This Amendment has been duly authorized, executed and delivered
by such Loan Party, and constitutes a legal, valid and binding obligation of
such Borrower, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability; and

 

(c)               Both before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

 

4.       Entire Agreement. This Amendment is a Loan Document. This Amendment,
together with all the other Loan Documents (collectively, the “Relevant
Documents”), sets forth the entire understanding and agreement of the parties
hereto in relation to the subject matter hereof and supersedes any prior
negotiations and agreements among the parties relating to such subject matter.
No promise, condition, representation or warranty, express or implied, not set
forth in the Relevant Documents shall bind any party hereto, and no such party
has relied on any such promise, condition, representation or warranty. Each of
the parties hereto acknowledges that, except as otherwise expressly stated in
the Relevant Documents, no representations, warranties or commitments, express
or implied, have been made by any party to the other in relation to the subject
matter hereof or thereof. None of the terms or conditions of this Amendment may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 10.01 of the Credit Agreement.

 



2

 

 

5.       Full Force and Effect of Credit Agreement. Except as hereby
specifically amended, modified or supplemented, the Credit Agreement is hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to its respective terms.

 

6.       Governing Law. This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.

 

7.       Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

 

8.       References; Interpretation. All references in any of the Loan Documents
to the “Credit Agreement” shall mean the Credit Agreement, as amended hereby.
The rules of interpretation set forth in Section 1.02 of the Credit Agreement
shall be applicable to this Amendment.

 

9.       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.

 

10.       No Novation; Reaffirmation. Neither the execution and delivery of this
Amendment nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Credit Agreement or of any of the
other Loan Documents or any obligations thereunder. Each Loan Party hereby (i)
affirms and confirms each of the Loan Documents to which it is a party and its
joint and several Obligations thereunder, (ii) affirms that it has the right,
power and authority and has taken all necessary corporate and other action to
authorize the execution, delivery and performance of this Amendment and (iii)
agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document shall continue to be in full force and effect.

 

11.       Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Amendment by telecopy or other electronic means (including .pdf) shall
be effective as delivery of a manually executed counterpart of this Amendment.

 

[Remainder of page is intentionally left blank; signature pages follow.]

 



3

 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment on the day and
year first written above.

 

  BORROWERS:         QUAKER CHEMICAL CORPORATION       By: /s/   MARY DEAN HALL
  Name: Mary Dean Hall   Title: Senior Vice President, Chief Financial Officer
and Treasurer         Quaker Chemical B.V.         By: /s/   MARY DEAN HALL  
Name: Mary Dean Hall   Title: Authorized Signatory         GUARANTORS:        
AC PRODUCTS, INC.       By: /s/   MARY DEAN HALL   Name: Mary Dean Hall   Title:
Treasurer         SUMMIT LUBRICANTS INC.   ECLI PRODUCTS, LLC       By:
/s/   MARY DEAN HALL   Name: Mary Dean Hall   Title: Vice President

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  HOUGHTON INTERNATIONAL INC.   HOUGHTON TECHNICAL CORP.   WALLOVER ENTERPRISES
INC.   ULTRASEAL AMERICA, INC.   SIFCO APPLIED SURFACE CONCEPTS, LLC         By:
/s/   MARY DEAN HALL   Name: Mary Dean Hall   Title: President, Chief Financial
Officer and Treasurer           SUMMIT LUBRICANTS INC. AS GENERAL PARTNER OF
Quaker Houghton International Limited Partnership       By: /s/   MARY DEAN HALL
  Name: Mary Dean Hall   Title: Vice President         QUAKER SPECIALTY
CHEMICALS (UK) LIMITED            By: /s/   MARY DEAN HALL   Name: Mary Dean
Hall   Title: Director            QUAKER HOUGHTON HOLDINGS LIMITED   QH HOLDINGS
LIMITED   QH CHEMICAL LIMITED   QH INTERNATIONAL LIMITED            By:
/s/   MICHAEL JAMES MCGRATH   Name: Michael James McGrath   Title: Director     
      QUAKER HOUGHTON (FINCO) LTD          By: /s/   MICHAEL JAMES MCGRATH  
Name: Michael James McGrath   Title: A Director   

  



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

  

  bank of america, n.a., as   Administrative Agent         By: /s/ Ronado Naval
  Name:   Ronaldo Naval   Title: Vice President

 

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  bank of america, n.a., as a Lender, L/C Issuer
and U.S. Dollar Swing Line Lender       By: /s/ Kevin Dobosz   Name:   Kevin
Dobosz   Title: Senior Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH         By: /s/ Michael Strobel   Name:  
Michael Strobel   Title: Vice President               By: /s/ Philip Tancorra  
Name: Philip Tancorra   Title: Associate



 

 

Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  CITIZENS bANK, N.A.         By: /s/ Hassan Shakeel   Name:   Hassan Shakeel  
Title: Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  JPMORGAN CHASE BANK, N.A.         By: /s/ Louis Salvino   Name:   Louis
Salvino   Title: Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  PNC BANK, NATIONAL ASSOCIATION         By: /s/ Brendan H. May   Name:  
Brendan H. May   Title: Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION         By: /s/ Jackie Andreozzi  
Name:   Jackie Andreozzi   Title: AVP, Portfolio Manager

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  CITIBANK, N.A.         By: /s/ Stephanie Epkins   Name:   Stephanie Epkins  
Title: Senior Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 



  MUFG UNION BANK, N.A.         By: /s/ Spencer Hughes   Name:   Spencer Hughes
  Title: Managing Director

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  SANTANDER BANK, N.A.         By: /s/ Jeffrey Kauffman   Name:   Jeffrey
Kauffman   Title: Vice President               By: /s/ Rory Wang   Name:   Rory
Wang   Title: Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  TD BANK, N.A.         By: /s/ Shannon Batchman   Name:   Shannon Batchman  
Title: Senior Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  BBVA USA         By: /s/ Raj Nambiar   Name:   Raj Nambiar   Title: Sr. Vice
President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  BMO HARRIS BANK N.A.         By: /s/ Josh Hovermale   Name:   Josh Hovermale  
Title: Director

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  BANK OF MONTREAL, LONDON BRANCH         By: /s/ Richard Couzens   Name:  
Richard Couzens   Title: Managing Director               By: /s/ Scott Matthews
  Name:   Scott Matthews   Title: Managing Director, CFO International     BMO
Financial Group

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION         By: /s/ Alfredo Wang   Name:  
Alfredo Wang   Title: Duly Authorized Signatory

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  HSBC BANK USA, N.A.         By: /s/ John S. Frame   Name:   John S. Frame  
Title: Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 

 

  U.S. BANK NATIONAL ASSOCIATION         By: /s/ Mark Irey   Name:   Mary Irey  
Title: Vice President

 

 



Quaker Chemical Corporation

Amendment No. 1 to Credit Agreement

Signature Page

 